-In a proceeding pursuant to article 78 of the Civil Practice Act, order denying appellants’ motion to compel respondent to accept service of a notice of appeal from an order which granted reargument but adhered to the original determination determining the proceeding in favor of the respondent, affirmed, with $10 costs and disbursements. The Special Term was without power to grant the motion. (Ziadi v. Interurban St. By. Go., 97 App. Div. 137.) Even if it had jurisdiction to determine the question, People ex rel. Manhattan Stor. é Warehouse Go. v. Lilly (299 N. Y. 281) would require denial of the motion. Carswell, Acting P. J., Johnston, Adel, Wenzel and Mac Crate, JJ., concur. [See post, p. 750; 279 App. Div. 758.]